Citation Nr: 1711700	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-42 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoporosis of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for osteopenia of the right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued ratings of 10 percent each for osteoporosis of the lumbar spine and osteopenia of both hips.  The Veteran submitted a notice of disagreement as to the right hip and the spine.

The Veteran testified at a hearing in July 2012 held at the RO before a Veterans Law Judge who is no longer at the Board.  In an October 2016 letter, VA informed the Veteran that the prior VLJ was no longer at the Board and stated that VA will assume that she does not want another hearing if she did not respond with thirty days of the date of the letter.  The Veteran has not responded to the letter as of the date of this decision.  Accordingly, VA assumes the Veteran elects not to have another hearing.  The transcript of the July 2012 hearing has been associated with the claims file

In October 2013, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2016).  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The December 2013 VA examination report here reveals that testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine and right hip disability.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include testing in the following areas:

   a) Active motion;
   b) Passive motion;
   c) Weight-bearing; 
   d) Nonweight-bearing; and
e) If the left hip contains no abnormalities, test the left hip as well.  If the left hip is abnormal, no testing of the left hip is needed.   

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


